PER CURIAM
The child appeals from the trial court’s finding that he is within the jurisdiction of the juvenile court. The state sought to prove only murder, attempted murder and manslaughter. The trial court found that, if he were being tried as an adult, the child had committed manslaughter in the first degree. ORS 163.118. We review de novo and conclude that the state failed to prove beyond a reasonable doubt that the child killed or aided and abetted the killing of the victim.1 See In re Winship, 397 US 358, 90 S Ct 1068, 25 L Ed 2d 368 (1970).
Reversed.

 The child makes other assignments of error that are moot as a result of our decision.